      Case: 1:18-cv-00019-AET-RM Document #: 18 Filed: 09/21/20 Page 1 of 4



NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                            DISTRICT OF THE VIRGIN ISLANDS
                                 DIVISION OF ST. CROIX

    REGINALD BELL,

                     Plaintiff,
                                                                Civ. No. 18-19
         v.
                                                                OPINION
    ARMSTRONG ICE CREAM,

                     Defendant.

THOMPSON, U.S.D.J. 1

                                        INTRODUCTION

        This matter comes before the Court upon the U.S. Magistrate Judge’s “Report and

Recommendation” (“R&R”) (ECF No. 10), in which the U.S. Magistrate Judge denied Plaintiff’s

Motion to Amend (ECF No. 8). Plaintiff has not objected to the R&R. For the reasons stated

herein, the Court adopts the R&R and denies Plaintiff’s Motion to Amend.

                                         BACKGROUND

        Plaintiff alleges that he was denied access to the ice cream shop of Defendant Armstrong

Ice Cream (“Defendant”) because he was accompanied by his service animal. (Compl. at 3, ECF

No. 1.) On June 26, 2018, Plaintiff filed the Complaint, alleging violations of Title II of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12131 et seq., and 28 C.F.R. Part 3. (Id.

at 1.) Plaintiff seeks $100,000 in damages. (Id. at 4.) On August 13, 2018, the Magistrate Judge

filed a Report and Recommendation, which granted Plaintiff’s Application to Proceed In Forma



1
  The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.
                                                  1
     Case: 1:18-cv-00019-AET-RM Document #: 18 Filed: 09/21/20 Page 2 of 4



Pauperis and dismissed the Complaint without prejudice. (Aug. 13, 2020 R&R at 4, ECF No. 7.)

The Magistrate Judge reasoned that Plaintiff’s ADA claim must be brought under Title III, which

does not provide for monetary damages as a form of relief. (Id.) On September 18, 2020 the

District Judge adopted the Report and Recommendation. (ECF No. 15.) On August 23, 2018,

Plaintiff filed a motion seeking to amend the Complaint to include violations of (1) Title VII of

the Civil Rights Act, (2) the ADA, and (3) the Rehabilitation Act of 1973. (Mot. at 1, ECF No.

8.) Plaintiff requests emotional distress damages and punitive damages in the amount of

$100,000. (Id.) On August 30, 2018, the Magistrate Judge filed the present R&R denying

Plaintiff’s Motion to Amend. (ECF No. 10.)

                                    STANDARD OF REVIEW

       Objections to a Magistrate Judge’s report and recommendation must be filed within

fourteen days. Fed. R. Civ. P. 72(b)(2). Where parties do not object to a Magistrate Judge’s

report and recommendation, a district court is not required to review the report and

recommendation before accepting it. Thomas v. Arn, 474 U.S. 140, 151 (1985); see also Banco

Popular de Puerto Rico v. Gilbert, 424 F. App’x 151, 153 (3d Cir. 2011). The “better practice,”

however, “is for the district judge to afford some level of review to dispositive legal issues raised

by the report.” Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). In the absence of

objections, the district court reviews the report and recommendation’s conclusions on dispositive

issues for “plain error.” Tice v. Wilson, 425 F. Supp. 2d 676, 680 (W.D. Pa. 2006) (citing

Henderson, 812 F.2d at 878), aff’d 276 F. App’x 125 (3d Cir. 2008). Under this standard, the

district court will defer to the Magistrate Judge’s rulings unless the error was “‘clear’ or

‘obvious’ and seriously affect[s] the fairness or integrity of the judicial proceedings.” Id. (citing

United States v. Sargeant, 171 F. App’x 954, 957 n.4 (3d Cir. 2006)). Because the parties have



                                                  2
     Case: 1:18-cv-00019-AET-RM Document #: 18 Filed: 09/21/20 Page 3 of 4



not objected to the Magistrate Judge’s R&R in this case, the Court reviews the R&R under a

plain error standard of review.

                                      LEGAL STANDARD

       After amending as of right, a plaintiff may further amend its pleading with the opposing

party’s written consent or the court’s leave. See Fed. R. Civ. P. 15(a)(2). The court should freely

grant leave to amend when justice so requires. Id. The district court may exercise its discretion to

deny leave to amend a complaint, but it must provide a reason for doing so, such as “undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, [or] futility of amendment.” Foman v. Davis, 371 U.S. 178, 182

(1962); Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

                                          DISCUSSION

       The August 30, 2020 R&R correctly concludes that Plaintiff’s proposed amendments to

the Complaint would be futile. (R&R at 2.) First, Title VII of the Civil Rights Act only applies to

claims brought by employees. See 42 U.S.C. § 2000e et seq. Plaintiff has not alleged that he was

an employee of Defendant. Second, Title III of the ADA does not provide monetary damages as

a form of relief. (See Aug. 13, 2020 R&R at 4 (citing 42 U.S.C. § 12188(a)(1); Doe v. Law Sch.

Admission Council, Inc., 791 F. App’x 316, 319 (3d Cir. 2019)).) Plaintiff’s new claims for

emotional distress damages punitive damages are both forms of monetary damages. Third, the

Rehabilitation Act prohibits discrimination based on disability “under any program or activity

receiving Federal financial assistance” or “conducted by an Executive agency or by the United

States Postal Service.” 29 U.S.C. § 794(a). Plaintiff has not alleged that Defendant received

federal financial assistance. Accordingly, none of Plaintiff’s proposed amendments state a claim


                                                 3
     Case: 1:18-cv-00019-AET-RM Document #: 18 Filed: 09/21/20 Page 4 of 4



upon which relief can be granted.

                                         CONCLUSION

          For the foregoing reasons, the Magistrate Judge’s August 30, 2018 R&R (ECF No. 10) is

adopted and Plaintiff’s Motion to Amend (ECF No. 8) is denied. An appropriate Order will

follow.



Date: September 18, 2020                                    /s/ Anne E. Thompson
                                                            ANNE E. THOMPSON, U.S.D.J




                                                4
